Judgment reversed on the law, with costs, and motion denied, with ten dollars costs. Memorandum: The burden is upon one seeking to uphold a voluntary conveyance to show that it was executed and accepted in good faith and that the grantor had means left to pay all debts. (Ga Nun v. Palmer, 216 N. Y. 603.) Under this principle we hold the affirmative allegations in the answer sufficient to constitute a defense. According to these allegations the conveyance by the defendant Nettleton to her mother, the defendant Godden, which the plaintiff seeks to set aside, was of property which the mother had paid for on behalf of the daughter. The daughter was to reimburse her mother and had previously made small payments to her, not sufficient, however, to cover the interest. If this was true, there was at least a debt (if not a trust) due by the grantor to the grantee to satisfy which the conveyance is alleged to have been made. Such facts, *862if established, will constitute at least a prima facie defense. All concur. (The judgment was entered on an order awarding plaintiff judgment as demanded in the complaint in an action to set aside a fraudulent conveyance of real property.) Present — Sears, P. J., Taylor, Edgcomb, Thompson and Lewis, JJ.